DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20130019854 A1) in view of Arnaud (FR 2934671 A1).
Regarding claim 16, Lim discloses an oven door assembly comprising: 
an outer glass pane (131); 
a door shield (110; Figs. 2, 3) coupled to the outer glass pane, the door shield comprising at least one air intake vent (holes 117, which are spaces between the ribs 113, see Figs. 3, 5; see also para. 27); and 
a door liner (120, Fig. 3) secured to the door shield; 
an intake opening (152A, Fig. 5) positioned at a lower portion of the oven door assembly; 
an exhaust opening (115) positioned at an upper portion of the oven door assembly; 
a first chamber defined between the door liner (120) and the door shield (110); and 
a second chamber defined between the outer glass pane (131) and the door shield (110) (space for the front airflow, see Fig. 5), the second chamber being in fluid communication with the first chamber (Fig. 5); and 
the intake opening and the exhaust opening being in fluid communication with the first chamber and the second chamber (Fig. 5); wherein a volume of air entering the intake opening would be divided and travel through the first chamber and the second chamber, and exit through the exhaust opening (Fig. 5). 
 	
Lim fails to disclose:
	a substantially airtight glass pack coupled to the door shield

	Arnaud teaches an oven door comprising a substantially airtight glass pack (3+ adjacent pane 6) coupled to the door shield (12, 13) (see lines 428-435 of the English translation).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lim to include a substantially airtight glass pack coupled to the door shield.  The modification results in a fourth glass pane spaced rearward of the rear pane (Lim, 133).  The motivation to combine is to limit the heat transfer from the oven cavity to the outside of the oven.  The result is a cooler door and better heating efficiency.  

Regarding claim 18, modified Lim discloses wherein the glass pack resides within the first chamber [see Arnaud disclosing where the glass pack 6 resides between the door shield 12, 13 and the door liner (rear face of frame 7)]; and the volume of air traveling through the first chamber would travel around a periphery of the glass pack (see Fig. 6 of Arnaud).  
Regarding claim 19, Lim fails to state wherein the volume of air traveling through the second chamber would travel at a higher rate of speed than that through the first chamber.  However, Lim discloses an oven door wherein the volume of air traveling through the second chamber would travel at a higher rate of speed than that through the first chamber, in at least one scenario.  
For instance, if the oven is off and air is blown into the intake vent (117), then the volume of air traveling through the second chamber would travel at a higher rate of speed than that through the first chamber.  This is because there is more flow resistance in the first chamber than in the second chamber (flow resistance is higher in the first chamber because there is more friction caused by the flow constrictions, see annotated Figure below).  Flow resistance through the second chamber is minimal because the second chamber is straight and unimpeded.  Because a fluid takes the path of least resistance, there would be a higher flow rate Q (Q = velocity x cross-sectional area A of the chamber) in the second chamber than in the first chamber.  Since Fig. 5 suggests the same cross-sectional area (same width) for the first and second chambers, and since the flow rate is higher in the second chamber, then the flow velocity through the second channel would be higher than the flow velocity through the first channel.
                                                
                    
                        
                            Q
                        
                        
                            s
                            e
                            c
                            o
                            n
                            d
                             
                            c
                            h
                            a
                            m
                            b
                            e
                            r
                        
                    
                    >
                    
                        
                            Q
                        
                        
                            f
                            i
                            r
                            s
                            t
                             
                            c
                            h
                            a
                            m
                            b
                            e
                            r
                        
                    
                     
                
            
			                                   
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                            =
                             
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                            =
                            A
                        
                          # A is cross-sectional area of the chamber
                                                                                
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                            A
                             
                            >
                             
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                            A
                        
                          # V is velocity
                                                                  
                    
                        
                            V
                        
                        
                            2
                        
                    
                    >
                     
                    
                        
                            V
                        
                        
                            1
                        
                    
                
            

    PNG
    media_image1.png
    632
    859
    media_image1.png
    Greyscale


Regarding claim 20, Lim discloses wherein the volume of air would be divided by the at least one air intake vent in the door shield (divided between the two or more vents 117).
Regarding claim 21, modified Lim discloses (see Arnaud) said glass pack comprising a first glass pane (3), a second glass pane (6), and a plurality of glass pack brackets (27, Fig. 4) secured therebetween, wherein the volume of air traveling through the first chamber would travel around a periphery of said glass pack brackets (Fig. 6).
Regarding claim 22, modified Lim discloses (see rejection of claim 16 for citations unless otherwise noted) an oven door assembly comprising: 
an outer glass pane; 
a door shield coupled to the outer glass pane, the door shield comprising at least one air intake vent; 
a glass pack coupled to the door shield, said glass pack comprising a first glass pane (Arnaud, 3), a second glass pane (Arnaud, rear pane 6), and a plurality of glass pack brackets (Arnaud, 27) secured therebetween; 
a door liner secured to the door shield; 
an intake opening positioned at a lower portion of the oven door assembly; 
an exhaust opening positioned at an upper portion of the oven door assembly; 
a first chamber defined between the door liner and the door shield; and 
a second chamber defined between the outer glass pane and the door shield, the second chamber being in fluid communication with the first chamber; and 
5the intake opening and the exhaust opening being in fluid communication with the first chamber and the second chamber; wherein a volume of air entering the intake opening would be divided and travel through the first chamber and the second chamber, and exit through the exhaust opening, said glass pack residing within the first chamber such that the volume of air traveling through the first chamber would travel around a periphery of said glass pack brackets.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20130019854 A1) in view of Arnaud (FR 2934671 A1), as applied to claim 16, and further in view of Lee (US 20160033143 A1).
Regarding claim 17, Lim fails to disclose wherein: the first chamber is smaller than the second chamber, so less than half of the volume of air entering the intake opening would travel through the first chamber; and the remaining volume of air would travel through the second chamber.  
However, Lee teaches an oven door wherein: the first chamber (131) is smaller than the second chamber (132) (para. 82), so less than half of the volume of air entering the intake opening would travel through the first chamber; and the remaining volume of air would travel through the second chamber (Fig. 2 suggests a first chamber with a width that is much less than half the width of the second chamber, which according to para. 62 of the specification of the present application, means that less than half of the volume of air entering the intake opening would travel through the first chamber, and the remaining volume of air would travel through the second chamber).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lim wherein: the first chamber is smaller than the second chamber, so less than half of the volume of air entering the intake opening would travel through the first chamber; and the remaining volume of air would travel through the second chamber.  The motivation to combine is to promote more cooling of the outer surface of the door (e.g., glass pane 131), so that a person does not get burned.  A significant portion of the heat from an oven, whether from a gas burner, electrical resistance heating coil, or infrared heater, would be in the form of infrared heat/radiation.  The infrared radiation would completely traverse the cooling airflow from the first channel (since air does not reflect or absorb much infrared radiation), and heat up the glass panes (131, 150).  Because the glass panes (131, 150) are heated from the IR radiation, more cooling airflow is needed in the second channel to cool the glass panes (131, 150).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments do not apply to the current rejections.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762